Citation Nr: 9904852	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic back 
disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 1996, the RO denied service connection for post-
traumatic stress disorder (PTSD), back injury with residuals, 
and entitlement to a permanent and total disability rating 
for pension purposes to include on an extraschedular basis.  
In June 1996, the RO again denied entitlement to service 
connection for PTSD and also dysthymic disorder and a 
personality disorder, as well as for a chronic back disorder.  
In an August 1997 statement, the veteran explained that due 
to address changes he did not receive notice of the denial of 
his claims until March 1997.  He specifically wished to 
appeal the denials of service connection for PTSD and his 
back disorder.  He was subsequently provided with a Statement 
of the Case (SOC) covering both issues.  In November 1997, 
the RO again denied these claims, and the veteran was issued 
a Supplemental Statement of the Case (SSOC) that same month.  
In December 1997, the veteran filed a Substantive Appeal with 
respect to the issue of entitlement to service connection for 
a back disorder.  He did not file a Substantive Appeal with 
respect to the denial of service connection for PTSD.  

38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20.302(b) (1998) provide that the Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determination(s) being appeal.  
38 C.F.R. § 7105(d)(5) (West 1991); 38 C.F.R. § 20.202 
(1998); see also Archbold v. Brown, 9 Vet. App. 1124, 132-133 
(1996).  As no Substantive Appeal has been filed by the 
appellant regarding the claim for service connection for 
PTSD, that issue is not properly before the Board.  

As noted below, the veteran filed an original claim for 
service connection for a back disability in 1975.  He was 
provided notice of denial of this claim for failure to report 
for scheduled examination in June 1976.  In the most recent 
rating determinations, the RO has considered the claim 
without regard to the finality of the prior adjudication.  
The Board, however, is precluded from addressing a claim in 
this posture without first determining whether new and 
material evidence has been presented.  Barnett v. Brown, 83 
F3d. 1380 (Fed. Cir. 1996).   Consequently, the Board 
construes the issue on appeal as limited to that delineated 
on the title page of this decision, and will proceed 
accordingly.  


REMAND

The veteran asserts that he has a back disorder as a result 
of inservice injury.  His initial claim for compensation 
benefits in December 1975 included a claim for residuals of a 
back injury.  He reported that he was treated in 1974 and 
1975 for low back complaints, to include treatment aboard the 
U.S.S. Constellation in August 1974 and hospitalization from 
June 6, 1975, to July 7, 1975, at the Naval Station Hospital 
at Subic Bay, Philippines.  The Board notes that the record 
also discloses that the claimant accumulated a very large 
number of days of unauthorized absence during his service 
career.  Those days included, just for example, the periods 
of 7-8 June 1975 and 26 June to 6 July 1975.  Thus, the 
current record raises a substantial question as to whether 
any injury or disease incurred between September 1973 to 
November 1975 was during a period of unauthorized absence.  
The record reflects that he was scheduled for a VA 
examination in May 1976 but failed to report.  He was sent 
notice in June 1976 that his claim was denied because he 
failed to report for this examination.  

In October 1995, he again filed a claim for service 
connection benefits.  Numerous attempts to obtain his service 
medical records were unsuccessful.  Post service medical 
records dated from 1993 through 1995 essentially show 
treatment for psychiatric and polysubstance symptoms.  The 
Board notes, however, that the veteran occasionally reported 
chronic back pain.  At the time of hospitalization at a VA 
facility from August 1995 through November 1995 for 
polysubstance abuse and psychiatric symptoms, it was noted 
that the veteran had chronic low back pain and was status 
post-lumbar laminectomy.  

Added to the record in May 1996 were U.S. Navy personnel 
records which reflect that the veteran was treated aboard the 
U.S.S. Constellation in August 1974 and hospitalized from 
June 30, 1975, to July 7, 1975 at the U.S. Naval Hospital at 
Subic Bay, Philippines.  The nature of this treatment and 
hospitalization was not indicated.  

Also added to the record were statements provided by the 
veteran's wife and son dated in May 1996.  His wife reported 
that since the veteran suffered the injury to his back, he 
had had severe pain and had undergone two back operations.  
She also reported that due to his back problems, he was 
unable to maintain employment.  

The veteran's 18 year old son recalled that his father was 
always in pain and discomfort due to back problems and that 
these problems limited his physical activity and employment.  
For example, the veteran's back problems interfered with his 
ability to accomplish such tasks as yard work or picking the 
son up when he was a child.  The son recalled that his father 
was never able to do the normal things that other dads did 
and that he was resentful about the situation.  He said that 
his father was in a wheelchair just prior to his second 
surgery.  He could also remember that his father's back 
problems originated while in service.  

In light of the fact that the veteran's service medical 
records are not available for review, there is a heightened 
duty imposed upon the Board to explain its findings and 
conclusions and, where appropriate, to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  A corollary to dealing with such a heightened 
duty is that where the service medical records are missing, 
the record must be scrutinized to determine whether there is 
potentially relevant evidence that would serve in lieu of the 
missing service records to shed material light on the claim.  
It is standard medical practice to record statements of 
medical history in the course of treatment in general, and 
particularly as a background to surgery.  Here the record 
shows that lay statements and a 1995 VA hospitalization 
report indicate the claimant has undergone major back 
surgery.  None of the reports associated with that surgery 
are of record.   The Board notes that simple transcription of 
statements of medical history, unenhanced by medical 
expertise, can not serve to provide the nexus element to well 
ground a claim.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the 
credibility of statements of medical history must be 
determined based upon the specific facts of the case in a 
merits determination.  Generally speaking, history given 
before any claim for compensation benefits is filed, and that 
provided in close proximity to service generally would be 
entitled to high probative value.  Conversely, history 
provided after or coincident with the filing of a claim for 
benefits, or history provided long after service would be 
entitled to far less probative weight.  Nonetheless, the 
Board concludes that the records of the reported back surgery 
should be obtained, if possible, before further adjudication 
of this claim. 

Further complicating the current situation is the state of 
flux of the case law on reopening.  Suffice it so say that it 
appears that the threshold for reopening has been lowered by 
Hodge v. Brown, 155 F.3d 1356 (Fed. Cir. 1998).  Hodge 
contains language indicating that new and material evidence 
could be evidence that simply "contribute[s] a more complete 
picture."  The exact perimeter of what is a "more complete 
picture" is not defined.  Whether the administrative records 
now in the claims folder which show a period of 
hospitalization make a "more complete picture" such as to 
justify reopening in this case is unclear.  Subsequent case 
law from the United State Court of Veterans Appeals makes 
clear, however, that even assuming the claim must be 
reopened, the next step would be to determine whether the 
claim is well grounded.  Elkins v. Brown, No. 97-1534 (U.S. 
Vet. App. February 17, 1999).  The current record appears to 
lack one of the three essential elements of a well-grounded 
claim, competent medical evidence of a nexus between disease 
or injury incurred or aggravated in service and current 
disability of the back.  Caluza, supra.  Since the 
outstanding records of the reported back surgery could 
provide this element, however, the claim must be deemed 
"capable of substantiation" at this moment.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Given the current 
uncertain state of the case law, the Board finds this is 
sufficient to justify further action.  The claimant is 
advised that it will remain his responsibility to provide 
such nexus evidence, if such evidence does not appear in the 
evidence developed upon remand.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Accordingly, in the light of the above, the case is REMANDED 
to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide copies of, or releases for, 
all medical records that show treatment 
for a low back disorder since separation 
from service.  Specifically, the claimant 
must be requested to identify the date 
and location of the reported back 
surgery.  He should also be asked to 
submit any medical evidence that tends to 
support his position that he has the 
claimed disability due to an injury in 
service.  He should also submit a 
statement for the record in which he 
describes the claimed inservice back 
injury in full.  Any documents received 
by the RO should be associated with the 
claims folder.  

2.  Following the above, the RO should 
review any additional evidence added to 
the record and determine whether this 
evidence (a) justifies reopening the 
claim and (b), if so, makes the claim for 
service connection for a back disability 
well grounded.  If the RO determines that 
the claim is not reopened or not well 
grounded, the RO should deny the claim on 
that basis.  If the RO determines that 
the claim is reopened and well grounded, 
the RO should then determine whether 
additional development is required under 
the duty to assist, to include a VA 
examination to determine the nature of 
any current back disability and the 
probability of its relationship, if any, 
to service.   Because the development of 
this claim will depend upon what evidence 
is added to the record on remand, the 
Board emphasizes that the RO is free to 
exercise its discretion and that the 
Board is not directing that the claimant 
be provided a VA examination regardless 
of what the development of the record 
discloses.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


